Title: Thomas Jefferson to John Wayles Eppes, 31 March 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello
Mar. 31. 17.
          
          Francis will set out tomorrow for Mill-brook. he has his constant health, and has applied himself assiduously & solely to Spanish. he now possesses this so well that reading a little in it every day, he will be in no danger of losing it. in the French he is well established; and the possession of these two languages is well worth the little check he has recieved in his Latin, I think he should now apply his shoulder mainly to the Greek. in learning that his Latin necessarily goes on with equal pace; because the lexicons are all in Greek and Latin. I have no doubt that Wood is the best Grecian we can find, and from the attachment he has taken to Francis I think he will be very particularly attentive to him. there will be this farther advantage with him, that when he  is sufficiently advanced in Latin and Greek, he can enter on the Mathematics with Wood, whom I consider as the best Mathematician in the state. if you should conclude to send him to Wood I will write to him and state to him the course I think most advantageous to be pursued. I have great hope and confidence he will return to Lynchburg, altho’ he does not yet think so himself. it is much to be desired for the security of health. present me respectfully to mrs Eppes, and be assured of my constant and affectionate attachment.
          Th: Jefferson
        